United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        November 10, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 06-40136
                              Summary Calendar


                            MELHEM NAJIB IBRAHIM,

                            Plaintiff-Appellant,

                                   versus

               DEPARTMENT OF HOMELAND SECURITY, et al.

                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:05-cv-00139
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiff Ibrahim, a Lebanese citizen and lawful permanent

resident of the United States since 1977, filed a naturalization

application (“N-400) on May 5, 2004.         After more than 120 days had

passed without a determination on his N-400, Ibrahim, pursuant to

8 U.S.C. § 1447, applied to the United States District Court in the

district of his residence for a hearing on the matter.               At a bench

trial addressing the matter, the district judge denied Ibrahim’s

application    based   on   his   failure   to   meet   both   the   residency



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-40136
                                    -2-

requirements and good moral character requirement, both of which

are necessary for naturalization.

     Naturalization is not a natural right but a privilege. Taylor

v. United States, 231 F.2d 856, 858 (5th Cir. 1956).             The burden to

prove that all of the statutory qualifications entitling one to

this privilege rests with the applicant and all doubt is resolved

in favor of the Government.         Id. at 858.   Under 8 U.S.C. § 1427(a),

an applicant must show that he meets both the good moral character

requirement and the residency requirements.

     Because Ibrahim has failed to show that he meets the good

moral character requirement, we need not reach the residency

requirements.      8 U.S.C. § 1427(e) provides that the inquiry into

good moral character is not limited solely to the five years

preceding    the     filing    of     the     naturalization     application.

Additionally, 8 U.S.C. 1101(f) provides, “For purposes of this

chapter, no person shall be regarded as, or found to be, a person

of good moral character who, during the period for which good moral

character is required to be established, is, or was...(6) one who

has given false testimony for the purpose of obtaining any benefits

under this   chapter.”        The    record   indicates   that    Ibrahim   was

arrested four times and fled the United States twice in order to

avoid prosecution.       Furthermore, there are numerous instances

within the record of Ibrahim’s false testimony on his N-400 and at

the bench trial offered in an attempt to secure his status as a

naturalized citizen of the United States. Therefore, we find error
                          No. 06-40136
                               -3-

neither in the district court’s determination that Ibrahim was not

a person of good moral character and nor its ruling that he should

not become a naturalized citizen.

We AFFIRM.